Case 2:20-cv-03721-DMG-RAO Document 8 Filed 01/04/21 Page 1 of 1 Page ID #:37



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    EMMANUEL LEE GATHRIGHT,               CASE NO. CV 20-03721 DMG (RAO)
 12                       Petitioner,
 13          v.                              JUDGMENT
 14    RALPH DIAZ,
 15                       Respondent.
 16

 17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
 18   Recommendations of United States Magistrate Judge,
 19         IT IS ORDERED AND ADJUDGED that the Petition is denied and this action
 20   is dismissed with prejudice.
 21

 22

 23   DATED: January 4, 2021
 24                                      DOLLY M. GEE
                                         UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28
